MiDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Nos. JP2017-099577 and JP2017-136217, filed on 05/19/2017 and 07/12/2017 respectively. 

Drawings
The drawings filed on 05/08/2018 are acceptable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (Fung; US 2013/0226408) in view of Oba (Oba; US 2017/0305440), Sannodo (Sannodo; JP 2009277145) and further in view of Ricci (Ricci; US 2014/0306826) and Kuntzel (Kuntzel; US 2012/0154156). 
As per claim 1, Fung teaches monitoring system comprising: a monitoring device (one or more driver state monitoring devices; see e.g. para. [0118]) that outputs a warning when detecting abnormality of a monitoring target person in an interior of a vehicle (a body state index related to drowsy state of the driver is detected, see e.g. FIGS. 13-16 and para. [0183-185], and a signal is generated to the driver, see e.g. FIGS. 15-16, and para. [0223]); the monitoring device is further configured to determine whether warning dismiss operation is input to dismiss warning operating unit before the warning is output (an ON/OFF switch which is used to turn on or off the monitoring device to switch off one or more types of warning, see e.g. para. [0118], which means that it is determined whether the ON/OFF switch is turned on [or warning dismiss operation is inputted to dismiss warning operating unit] before the warning or a specific type of warning is outputted). 
Fung does not teach a housing arranged on a surface of an interior side of a roof of the vehicle; and a dismiss operation unit arranged to be exposed from an outer face of the housing, the dismiss 
Oba teaches a housing arranged on a surface of an interior of the vehicle (an invalidation switch 24; see e.g. para. [0030-34], wherein the invalidation switch needs to have its own housing just like the disclosed stop switch 42; see FIG. 4 and para [0091]); and a dismiss operation unit arranged to be exposed from an outer face of the housing (the invalidation switch 24 needs to be exposed from its housing for receiving the user input; see e.g. para. [0030-34]), the dismiss operation unit being able to receive an input of a warning dismiss operation (the invalidation switch invalidates the previously outputted warning; see e.g. para. [0030-34]). 
Oba does not teach that the warning dismiss unit makes the monitoring device dismiss the warning, wherein the monitoring device, in a state of outputting the warning, dismisses the warning; and he housing, which carries the invalidation switch, is arranged an interior side of the roof of the vehicle and wherein the monitoring device is further configured to determine whether the warning dismiss operation is input to the dismiss operating unit before the warning is input. 
Even though Oba does not explicitly teach that the housing, which carries the invalidation switch, is arranged an interior side of the roof of the vehicle, Oba teaches that the invalidation switch is disposed in the vicinity of the driver’s seat within the vehicle such that it is difficult for a third party to operate it (see e.g. para. [0032]). Nevertheless, Sannodo teaches a warning dismiss unit makes monitoring device dismiss warning (a stimulus stop button 4 which stops stimulus given to a driver of a vehicle; see e.g. para. [0029]), wherein the monitoring device, in a state of outputting the warning, dismisses the warning (the control unit 3, in state of outputting, dismisses, reduces or stops the warning given to the driver based on the operation state detection signal input from the driver [input of stimulus stop button 4]; see e.g. [0029-31]); and a housing, which carries the invalidation switch, is the stimulus stop button 4 [which is carried in a housing] is arranged on an interior side of a vehicle; see e.g. FIGS. 3-4 and para. [0031]). 
Fung, Oba and Sannodo are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings before the effective filing date of the claimed invention for an awakening control means which forcibly gives a stimulus to awaken the driver with high probability as suggested by Sannodo (see e.g. para. [0007]). 
Fung, Oba and Sannodo, do not explicitly teach in the monitoring device, as a state determination region three-dimensionally virtualized in the interior of the vehicle, a normal region, an attention attracting region set around the normal region, and a warning region set around the attention attracting region are set, wherein the monitoring device determines a state of the monitoring target person to be distinguished into three states, that is, a normal state, an attention attracting state, and a warning state based on a position of a head part of the monitoring target person with respect to the normal region, the attention attracting region, and the warning region in the state determination region, wherein when the monitoring device determines that the monitoring target person is in the attention attracting state, the monitoring device outputs an information for attracting attention of the monitoring target person as a prior stage of the warning, wherein when the monitoring device determines that the monitoring target person is in the warning state, the monitoring device outputs the warning. 
Ricci, however, teaches a monitoring device, as a state determination region three-dimensionally virtualized in interior of a vehicle, a normal region and a warning region are set (a monitoring device determines a three-dimensional region in an interior of a vehicle including a warning region and a normal region and an abnormality is determined if a drivers head deviates from the three-dimensional space for some amount of time; see e.g. para. [0324]), wherein the monitoring device determines a state of the monitoring target person to be distinguished into two states, that is, a normal state, and a warning state based on a position of a head part of the monitoring target person the state of the driver is determined to be a normal state when his/her head remains inside the three dimensional space and is determined to be in abnormal state when his/her head no longer occupies the three dimensional space; see e.g. para. [0324]), and the warning region in the state determination region, wherein when the monitoring device determines that the monitoring target person is in the warning state, the monitoring device outputs the warning (the system can output warnings when a problem with the vehicle is determined either to the user and/or a remote monitoring entity; see e.g. para. [0578]. As discussed earlier, Fung also outputs warnings when a person is detected to be sleepy or drowsy). 
Fung, Oba, Sannodo and Ricci are in a same or similar field of endeavor, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety and/or comfort as suggested by Ricci (see e.g. [0205]). 
Even though Ricci does not explicitly teach that an attention attracting region is set around the normal region, the warning region set around the attention attracting region and monitoring target person with respect to the attention attracting region and wherein when the monitoring device determines that the monitoring target person is in the attention attracting state, the monitoring device outputs an information for attracting attention of the monitoring target person as a prior stage of the warning. 
However, it would have been obvious to one of ordinary skill in the art that a plurality of three dimensional regions can be set around the warning region based on desired system configuration. The disclosed reference of Ricci teaches that a plurality of detection regions are known to be useful for a particular purpose of monitoring. A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods -of having a plurality of the pre-warning regions before actual warning is output. The reference teaches one of a finite number of solutions 
For example, Kuntzel discloses a system generates lower alarm threshold values with function to warn the driver 1 before a wake-up [increased] alarm 6 is initiated. Similarly, it would have been obvious to a skilled person to dispose a region around the warning region inside the normal region in which several milder alerts signals can be output before the vehicle control is taken or before actual alarm with a full blast is output in order to not startle the driver which can cause accident. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fung, Oba, Sannodo and Ricci along with those of Kuntzel for the benefit of reduced accidents as suggested by Kuntzel (see e.g. para. [0013])

As per claim 2, the monitoring system according to claim 1 as taught by Fung, Oba, Sannodo, Ricci and Kuntzel, wherein Fung does not teach that the monitoring device is arranged in the housing. 
Sannodo teaches monitoring device is arranged in the housing (a detection unit is provided in front of a driver’s seat, see e.g. para. [0026], which at least comprises a housing or casing). 
Fung, Oba, Sannodo, Ricci and Kuntzel are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings before the effective filing date of the claimed invention for an awakening control means which forcibly gives a stimulus to awaken the driver with high probability as suggested by Sannodo (see e.g. para. [0007]). 

As per claim 15, the monitoring system according to claim 1 as taught by Fung, Oba, Sannodo, Ricci and Kuntzel, wherein the monitoring device is configured to detect the abnormality of the monitoring target (the abnormality of the target person is determined i.e. drowsy driver which would change his/her body state index as discussed earlier in analysis of merits of claim 1, see e.g. para. [0183-185] and [0223-224]), wherein the monitoring device is further configured to determine whether the warning dismiss operation is input to the dismiss operating unit before the warning is output (as discussed in analysis of merits of claim 1, it is determined that on/off switch is inputted to turn on the monitoring device or specific warnings are switched on or off; see e.g. para. [0118]), and wherein, in a case that the monitoring device determines that the warning dismiss operating is input to the dismiss operating unit before the warning is output (it is determined whether the system is turned on or off before outputting the warning; see e.g. para. [0118]), the monitoring device omits outputting the warning when detecting the abnormality of the monitoring target (if the monitoring device or specific warnings are turned off the system does not output the warning even when an abnormality is detected; see e.g. para. [0118]). 
Fung does not teach determine whether dismiss operation is input to the dismiss operation unit after the monitoring device detects the abnormality of the monitoring target and the monitoring device determines that the warning dismiss operating is input to the dismiss operation unit after the monitoring device detects the abnormality of the monitoring target. 
Sannodo, however, teaches determine whether dismiss operation is input to the dismiss operation unit after the monitoring device detects the abnormality of the monitoring target and the monitoring device determines that the warning dismiss operating is input to the dismiss operation unit after the monitoring device detects the abnormality of the monitoring target (a stimulus stop button 4 which stops stimulus given to a driver of a vehicle; see e.g. para. [0029], the control unit 3, in state of outputting, dismisses, reduces or stops the warning given to the driver [after the warning is outputted] based on the operation state detection signal input from the driver [input of stimulus stop button 4]; see e.g. [0029-31], which means abnormality is determined and a warning is outputted, wherein the outputted warning is stopped using the stop stimulus after the warning is outputted and after the input from the driver). 
Fung, Oba, Sannodo, Ricci and Kuntzel are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings before the effective filing date of the claimed invention for an awakening control means which forcibly gives a stimulus to awaken the driver with high probability as suggested by Sannodo (see e.g. para. [0007]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Oba, Sannodo, Ricci and Kuntzel, and further in view of Yokoo et al. (Yokoo; US 2008/0080741). 
As per claim 3, the monitoring system according to claim 1 as taught by Fung, Oba, Sannodo, Ricci and Kuntzel, wherein the monitoring device, in Fung as well as Oba, outputs the warning based on a position of the monitoring target person with respect to a state determination region that is virtualized in the interior of the vehicle (the monitoring device outputs the warning based on a driver’s [located inside a vehicle] unbalanced postured with respect to a region or area which is being virtualized and monitored; see e.g. Fung,  areas related to eye region in FIG. 11 or distance from sensor 134 in FIG. 15, para. [0190-191]). Fung does not explicitly teach that the area or region is three-dimensional. 
Yokoo, however, teaches that a three dimensional surface profile of a monitored object is determined in order to determine size, position and posture of a driver using a three-dimensional camera (see e.g. para. [0041]). Fung, Oba, Sannodo, Ricci, Kuntzel and Yokoo are in a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective 
As per claim 4, the monitoring system according to claim 2 as taught by Fung, Oba, Sannodo, Ricci and Kuntzel, wherein the monitoring device, in Fung as well as Oba, outputs the warning based on a position of the monitoring target person with respect to a state determination region that is virtualized in the interior of the vehicle (the monitoring device outputs the warning based on a driver’s [located inside a vehicle] unbalanced postured with respect to a region or area which is being virtualized and monitored; see e.g. Fung,  areas related to eye region in FIG. 11 or distance from sensor 134 in FIG. 15, para. [0190-191]). Fung does not explicitly teach that the area or region is three-dimensional. 
Yokoo, however, teaches that a three dimensional surface profile of a monitored object is determined in order to determine size, position and posture of a driver using a three-dimensional camera (see e.g. para. [0041]). Fung, Oba, Sannodo, Ricci, Kuntzel and Yokoo are in a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for improved monitoring of the driver which increased reliability of the system. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Oba, Sannodo, Ricci, Kuntzel and further in view of Lindahl et al. (Lindahl; US 2005/0169003). 
As per claim 5, the monitoring system according to claim 1 as taught by Fung, Oba, Sannodo, Ricci and Kuntzel. Even though Fung, as well as Oba, teaches a display to alert or warn a driver (see e.g. para. [0223] of Fung), Fung does not explicitly teach an illumination unit that illuminates the dismiss operation unit. 
Lindahl, however, teaches an illumination unit that illuminates the dismiss operation unit (the disclosed system comprises a light emitting diode which illuminates at least a portion of user input; see e.g. para. [0014]). Fung, Oba, Sannodo, Ricci, Kuntzel and Lindahl are in a similar or same field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for an improved system which illuminates a user input which would let the driver known about an initial abnormality which is desired to not distract the driver significantly in order to reduce , accidents. 
As per claim 6, the monitoring system according to claim 2 as taught by Fung, Oba, Sannodo, Ricci and Kuntzel. Even though Fung, as well as Sannodo, teaches a display to alert or warn a driver (see e.g. FIG. 31 and para. [0223]), Fung does not explicitly teach an illumination unit that illuminates the dismiss operation unit. 
Lindahl, however, teaches an illumination unit that illuminates the release operation unit (the disclosed system comprises a light emitting diode which illuminates at least a portion of user input; see e.g. para. [0014]). Fung, Oba, Sannodo, Ricci, Kuntzel and Lindahl are in a similar or same field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for an improved system which illuminates a user input which would let the driver known about an initial abnormality which is desired to not distract the driver significantly in order to reduce accidents. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Oba, Sannodo, Ricci, Kuntzel, Yokoo and further in view of Lindahl.
As per claim 7, the monitoring system according to claim 3 as taught by Fung, Oba, Sannodo, Ricci, Kuntzel and Yokoo. Even though Fung teaches a display to alert or warn a driver (see e.g. para. [0223-224]), Fung does not explicitly teach an illumination unit that illuminates the dismiss operation unit. 
Lindahl, however, teaches an illumination unit that illuminates the dismiss operation unit (the disclosed system comprises a light emitting diode which illuminates at least a portion of user input; see e.g. para. [0014]). Fung, Oba, Sannodo, Ricci, Kuntzel, Yokoo and Lindahl are in a similar or same field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for an improved system which illuminates a user input which would let the driver known about an initial abnormality which is desired to not distract the driver significantly in order to reduce accidents. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Oba, Sannodo, Ricci, Kuntzel, Yokoo and further in view of Lindahl.
 As per claim 8, the monitoring system according to claim 4 as taught by Fung, Oba, Sannodo, Ricci, Kuntzel, and Yokoo. Even though Fung teaches to alert or warn a driver (see e.g. para. [0223-224]), Fung does not explicitly teach an illumination unit that illuminates the dismiss operation unit. 
Lindahl, however, teaches an illumination unit that illuminates the dismiss operation unit (the disclosed system comprises a light emitting diode which illuminates at least a portion of user input; see e.g. para. [0014]). Fung, Oba, Sannodo, Ricci, Kuntzel, Yokoo and Lindahl are in a similar or same field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for an improved system which illuminates a user input which would let the driver known about an initial abnormality which is desired to not distract the driver significantly in order to reduce accidents. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Oba, Sannodo, Ricci, Kuntzel, Lindahl and further in view of Sleichter et al. (Sleichter; US Patent. No. 6,744,370). 
As per claim 9, the monitoring system according to claim 5 as taught by Fung, Oba, Sannodo, Ricci, Kuntzel and Lindahl. Fung in view of Oba, Sannodo and Linahl further teaches a dismiss operation unit and an illumination unit which illuminates the release operation unit, wherein their operation is validated when a warning is outputted as discussed in analysis of merits of claim 5. In addition, the monitoring device, in a state of outputting the warning, dismisses the warning when the warning release operation is input to the dismiss operation unit the operation of which is validated (a warning signal is outputted using display or audible alert operation [see e.g. para. 0223-0224 of Fung] which is invalidated by the input of a signal to generate a dismiss or invalidation signal as suggested by Oba; see e.g. para. [0030-34]). Fung, Oba, Sannodo and Lindahl do not explicitly teach a plurality of pairs of dismiss operation units and illumination unit, wherein only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to release the warning when the warning release operation is input to the release operation unit the operation of which is invalidated. 
Even though Lindahl does not explicitly teach a plurality of pair of dismiss operation unit and illumination unit, Lindahl teaches a single release operation unit and illumination unit (see e.g. para. [0014]). All of the claimed subject matter is known from Fung and/or Lindahl; the mere difference is the duplication of the dismiss operation units and the illumination units into a plurality of pairs of the dismiss operation units and the illumination units. Thus, it would have been obvious to one having ordinary skill in the art to have the plurality or duplicate of pairs of the dismiss operation units and illumination units to achieve the predictable result of increased illumination of generating illumination 
Fung, Oba, Sannodo, Ricci, Kuntzel, and Lindahl do not teach only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to release the warning when the warning dismiss operation is input to the release operation unit the operation of which is invalidated. 
Sleichter, however, teaches only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to dismiss the warning when the warning dismiss operation is input to the release operation unit the operation of which is invalidated (activating the pair of vibrators 12 in the lower back zone 28 and the spaced plurality of the vibrators 12′ of the cuff assembly 190 for tactile communication of both a warning and an associated heading to the driver 25 [see e.g. col. 22, lines 31-37], wherein the other vibrators 12 in zones 26, 30 and 30 remain invalidated or not activated). Similarly, it would have been obvious to one of ordinary skill in the art to illuminate a pair of illumination units in Fung, Oba, Sannodo and/or Lindahl using release operation units in order to generate warning or alert while keeping the other illumination units inactive. Since Fung, Oba, Sannodo, Ricci, Kuntzel, Lindahl and Sleichter are in a similar field of endeavor, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to combine their teachings for generating directed warning for enhancing and maintaining alertness of a driver in order to avoid collisions.  

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Oba, Sannodo, Ricci, Kuntzel, Lindahl and further in view of Sleichter. 
As per claim 10, the monitoring system according to claim 6 as taught by Fung, Oba, Sannodo, Ricci, Kuntzel and Lindahl. Fung in view of Oba, Sannodo and Linahl further teaches a dismiss operation a warning signal is outputted using display or audible alert operation [see e.g. para. 0223-0224 of Fung] which is invalidated by the input of a signal to generate a dismiss or invalidation signal as suggested by Oba; see e.g. para. [0030-34]). Fung, Sannodo and Lindahl do not explicitly teach a plurality of pairs of dismiss operation units and illumination unit, wherein only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to release the warning when the warning release operation is input to the release operation unit the operation of which is invalidated. 
Even though Lindahl does not explicitly teaches a plurality of pair of dismiss operation units and illumination units, Lindahl teaches a single release operation unit and illumination unit (see e.g. para. [0014]). All of the claimed limitation are known from Fung and Lindahl; the mere difference is the duplication of the dismiss operation units and the illumination units into a plurality of pairs of the dismiss operation units and the illumination units. Thus, it would have been obvious to one having ordinary skill in the art to have the plurality or duplicate of pairs of the dismiss operation units and illumination units to achieve the predictable result of increased illumination of generating illumination at different locations for enabling ease of user input since it is held by the courts that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Fung, Oba, Sannodo, Ricci, Kuntzel, and Lindahl do not teach only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to release the warning when the warning release operation is input to the release operation unit the operation of which is invalidated. 
Sleichter, however, teaches only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to release the warning when the warning release operation is input to the release operation unit the operation of which is invalidated (activating the pair of vibrators 12 in the lower back zone 28 and the spaced plurality of the vibrators 12′ of the cuff assembly 190 for tactile communication of both a warning and an associated heading to the driver 25 [see e.g. col. 22, lines 31-37], wherein the other vibrators 12 in zones 26, 30 and 30 remain invalidated or not activated). Similarly, it would have been obvious to one of ordinary skill in the art to illuminate a pair of illumination units in Fung, Oba, Sannodo and/or Lindahl using release operation units in order to generate warning or alert while keeping the other illumination units inactive. Since Fung, Oba, Sannodo, Ricci, Kuntzel, Lindahl and Sleichter are in a similar field of endeavor, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to combine their teachings for generating directed warning for enhancing and maintaining alertness of a driver in order to avoid collisions.  

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Oba, Sannodo, Ricci, Kuntzel, Yokoo, Lindahl and further in view of Sleichter.
As per claim 11, the monitoring system according to claim 7 as taught by Fung, Oba, Sannodo, Ricci, Kuntzel, Yokoo and Lindahl. Fung in view of Oba, Sannodo, Yokoo and Lindahl further teaches a release operation unit and an illumination unit which illuminates the dismiss operation unit, wherein their operation is validated when a warning is outputted as discussed in analysis of merits of claim 7. In addition, the monitoring device, in a state of outputting the warning, releases the warning when the warning release operation is input to the release operation unit the operation of which is validated (a warning signal is outputted using display or audible alert operation of [see e.g. para. 0223-224 of Fung] which is invalidated by the input of a signal to generate a dismiss or invalidation signal as suggested by Oba; see e.g. para. [0030-34]). Fung, Oba, Sannodo and Lindahl do not explicitly teach a plurality of pairs of dismiss operation units and illumination units, wherein only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to dismiss the warning when the warning release operation is input to the dismiss operation unit the operation of which is invalidated. 
Even though Lindahl does not explicitly teaches a plurality of pair of release operation unit and illumination unit, Lindahl teaches a single release operation unit and illumination unit (see e.g. para. [0014]). All of the claimed limitations are known from Fung and Lindahl; the mere difference is the duplication of the dismiss operation units and the illumination units into a plurality of pairs of the dismiss operation units and the illumination units. Thus, it would have been obvious to one having ordinary skill in the art to have the plurality or duplicate of pairs of the dismiss operation units and illumination units to achieve the predictable result of increased illumination of generating illumination at different locations for enabling ease of user input since it is held by the courts that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Fung, Oba, Sannodo, Ricci, Kuntzel, Yokoo and Lindahl do not teach only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to dismiss the warning when the warning dismiss operation is input to the dismiss operation unit the operation of which is invalidated. 
Sleichter, however, teaches only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to release the warning when the warning release operation is input to the release operation unit the operation of which is invalidated (activating the pair of vibrators 12 in the lower back zone 28 and the spaced plurality of the vibrators 12′ of the cuff assembly 190 for tactile communication of both a warning and an associated heading to the driver 25 [see e.g. col. 22, lines 31-37], wherein the other vibrators 12 in zones 26, 30 and 30 remain invalidated or not activated). Similarly, it would have been obvious to one of ordinary skill in the art to illuminate a pair of illumination units in Fung, Oba, Yokoo and/or Lindahl using release operation units in order to generate warning or alert while keeping the other illumination units inactive. Since Fung, Oba, Ricci, Kuntzel, Yokoo, Lindahl and Sleichter are in a similar field of endeavor, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to combine their teachings for generating directed warning for enhancing and maintaining alertness of a driver in order to avoid collisions.  

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Oba, Sannodo, Ricci, Kuntzel, Yokoo, Lindahl and further in view of Sleichter.
As per claim 12, the monitoring system according to claim 8 as taught by Fung, Oba, Sannodo, Ricci, Kuntzel, Yokoo and Lindahl. Fung in view of Oba, Sannodo, Yokoo and Lindahl further teaches a dismiss operation unit and an illumination unit which illuminates the dismiss operation unit, wherein their operation is validated when a warning is outputted as discussed in analysis of merits of claim 8. In addition, the monitoring device, in a state of outputting the warning, dismisses the warning when the warning dismiss operation is input to the dismiss operation unit the operation of which is validated (a warning signal is outputted using display or audible alert operation of [see e.g. para. 0223-0224 of Fung ] which is invalidated by the input of a signal to generate a dismiss or invalidation signal as suggested by Oba; see e.g. para. [0030-34]). Fung, Oba, Sannodo, Yokoo and Lindahl do not explicitly teach a plurality of pairs of release operation units and illumination unit, wherein only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to release the warning when the warning release operation is input to the release operation unit the operation of which is invalidated. 
see e.g. para. [0014]). All of the claimed limitation are known from Fung and Lindahl; the mere difference is the duplication of the dismiss operation units and the illumination units into a plurality of pairs of the dismiss operation units and the illumination units. Thus, it would have been obvious to one having ordinary skill in the art to have the plurality or duplicate of pairs of the dismiss operation units and illumination units to achieve the predictable result of increased illumination of generating illumination at different locations for enabling ease of user input since it is held by the courts that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Fung, Oba, Sannodo, Yokoo and Lindahl do not teach only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to dismiss the warning when the warning dismiss operation is input to the dismiss operation unit the operation of which is invalidated. 
Sleichter, however, teaches only one pair of one of the pairs is validated when warning is outputted and the operation of other pairs is invalidated and not to release the warning when the warning release operation is input to the release operation unit the operation of which is invalidated (activating the pair of vibrators 12 in the lower back zone 28 and the spaced plurality of the vibrators 12′ of the cuff assembly 190 for tactile communication of both a warning and an associated heading to the driver 25 [see e.g. col. 22, lines 31-37], wherein the other vibrators 12 in zones 26, 30 and 30 remain invalidated or not activated). Similarly, it would have been obvious to one of ordinary skill in the art to illuminate a pair of illumination units in Fung, Sannodo and/or Lindahl using release operation units in order to generate warning or alert while keeping the other illumination units inactive. Since Fung, Oba, Sannodo, Ricci, Kuntzel, Yokoo, Lindahl and Sleichter are in a similar field of endeavor, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Oba, Sannodo, Ricci, Kuntzel, Lindahl, and further in view of Yokoo. 
As per claim 13, the monitoring system according to claim 5 as taught by Fung, Oba, Sannodo, Ricci, Kuntzel, and Lindahl, wherein the illumination unit causes an illumination mode for the dismiss operation unit based on a detection result of the state of the monitoring target person obtained by the monitoring device (as discussed earlier, a light emitting diode which illuminates at least a portion of user input; see e.g. para. [0014] of Lindahl), wherein the illumination mode for the dismiss operation unit is based on a detection result of a person being abnormal (see e.g. para. [0030-34] of Oba). Fung, Oba, Sannodo and Lindahl, however, do not teach that illumination mode for the dismiss operation mode is variable.
Yokoo, however, teaches that actuation signal outputting device is adapted to output an actuation signal to one or more warning devices for alerting the driver, wherein the output mode of actuation signal is variable such as increasing the output intensity of actuation signal, changing the output timing of the actuation signal and so forth (see e.g. para. [0012-14]); the warning is outputted by an illumination or display (see e.g. para. [0060]). Fung, Oba, Sannodo, Ricci, Kuntzel, Lindhal and Yokoo are in a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for improved monitoring of the driver which increased reliability of the system as well as improved warning i.e. increasing intensity when threat is imminent. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Oba, Sannodo, Ricci, Kuntzel, Lindahl, Sleichter and further in view of Yokoo. 
As per claim 14, the monitoring system according to claim 9 as taught by Fung, Oba, Sannodo, Ricci, Kuntzel, Lindahl and Sleichter, wherein the Fung in view of Oba, Sannodo, Lindahl and Sleichter teaches illumination unit causes an illumination mode for the dismiss operation unit based on a detection result of the state of the monitoring target person obtained by the monitoring device (as discussed earlier, a light emitting diode which illuminates at least a portion of user input; see e.g. para. [0014] of Lindahl), wherein the illumination mode for the dismiss operation unit is based on a detection result of a person being abnormal (see e.g. para. [0030-34] of Oba). Fung, Oba, Sannodo, Lindahl and Sleichter, however, do not teach that illumination mode for the release operation mode is variable.
Yokoo, however, teaches that actuation signal outputting device is adapted to output an actuation signal to one or more warning devices for alerting the driver, wherein the output mode of actuation signal is variable such as increasing the output intensity of actuation signal, changing the output timing of the actuation signal and so forth (see e.g. para. [0012-14]); the warning is outputted by an illumination or display (see e.g. para. [0060]). Fung, Oba, Sannodo, Ricci, Kuntzel, Lindahl, Sleichter and Yokoo are in a similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for improved monitoring of the driver which increased reliability of the system as well as improved warning i.e. increasing intensity when threat is imminent. 

Response to Arguments
Applicant's arguments filed 01/21/2021 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.